Per Curiam.
Respondent was admitted to practice by this Court in 2004. He maintains an office for the practice of law in Virginia.
By order dated April 26, 2013, the Virginia State Bar Disciplinary Board suspended respondent for 60 days for, among other things, engaging in deceitful conduct that adversely reflected on his fitness to practice law. In particular, in contravention of his employment agreement, respondent accepted fees from clients without reporting such fees to his employer.
Petitioner now moves for an order imposing discipline pursu*1138ant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed a reply affidavit admitting the misconduct and acknowledging that he has no defense (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion.
Under all of the circumstances presented, including respondent’s remorse and the fact that he immediately made restitution to his former employer, we conclude that he should be suspended for a period of 60 days in this state, consistent with the discipline imposed in Virginia.
Lahtinen, J.P., Stein, McCarthy and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of 60 days, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).